UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4410


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN WILLIS MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00250-FL-1)


Submitted:   February 25, 2014            Decided:   March 20, 2014


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cindy H. Popkin-Bradley, CINDY H. POPKIN-BRADLEY ATTORNEY AT
LAW, Raleigh, North Carolina, for Appellant. Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Joshua L.
Rogers, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    Willis     Mitchell         pled     guilty,      without          a    plea

agreement,        to   failure     to      register        as     a    sex     offender,         in

violation of 18 U.S.C. § 2250(a) (2012).                              The district court

upwardly       departed    from     Mitchell’s        advisory         Guidelines          range,

pursuant        to     U.S.     Sentencing           Guidelines         Manual        (“USSG”)

§ 4A1.3(a)(1), p.s. (2012), and sentenced Mitchell to thirty-one

months’      imprisonment.          On     appeal,        Mitchell      argues       that       his

sentence     is      procedurally       and    substantively           unreasonable.              We

affirm.

               We review a sentence for procedural and substantive

reasonableness under a deferential abuse of discretion standard.

Gall    v.   United      States,     552 U.S. 38,       51    (2007).        The       same

standard applies whether the sentence is “inside, just outside,

or     significantly          outside      the     Guidelines          range.”             United

States v.       Rivera-Santana,          668 F.3d 95,       100-01       (4th       Cir.)

(internal quotation marks omitted), cert. denied, 133 S. Ct. 274

(2012).        In determining procedural reasonableness, we consider

whether the district court properly calculated the defendant’s

advisory Guidelines range, gave the parties an opportunity to

argue    for    an     appropriate       sentence,        considered         the    18        U.S.C.

§ 3553(a) (2012) factors, selected a sentence based on clearly

erroneous facts, or failed to explain sufficiently the selected

sentence.       Gall, 552 U.S. at 49-51.                  If the sentence is free of

                                               2
significant       procedural       error,        we     review        it       for    substantive

reasonableness,          “tak[ing]        into       account       the      totality        of     the

circumstances, including the extent of any variance from the

Guidelines range.”         Id. at 51.

               When a district court imposes a sentence that falls

outside of the applicable Guidelines range, we consider “whether

the sentencing court acted reasonably both with respect to its

decision    to    impose       such   a    sentence         and    with        respect       to    the

extent of the divergence from the sentencing range.”                                          United

States    v.    Hernandez–Villanueva,                473 F.3d 118,      123    (4th       Cir.

2007).     In conducting this review, we must give due deference to

the sentencing court’s decision because it has “flexibility in

fashioning a sentence outside of the Guidelines range,” and need

only   “set     forth     enough      to   satisfy          [us]      .    .   .     that    it    has

considered the parties’ arguments and has a reasoned basis” for

its decision.       United States v. Diosdado-Star, 630 F.3d 359, 364

(4th     Cir.    2011)     (internal        quotation            marks         and    alterations

omitted).

               Section    4A1.3       authorizes           an    upward         departure         when

“reliable       information      indicates           that    the      defendant’s           criminal

history category substantially underrepresents the seriousness

of the defendant’s criminal history or the likelihood that the

defendant will commit other crimes.”                            USSG § 4A1.3(a)(1), p.s.

We   have stated        that    “[s]ection           4A1.3      was       drafted     in    classic

                                                 3
catch-all terms for the unusual but serious situation where the

criminal    history      category      does       not     adequately       reflect     past

criminal conduct or predict future criminal behavior.”                               United

States v. Lawrence, 349 F.3d 724, 730 (4th Cir. 2003).

            Mitchell       first       argues            that     his      sentence      is

procedurally unreasonable because the district court judge had

already decided to upwardly depart from the advisory Guidelines

range prior to the hearing.             We, however, find no evidence that

the judge was anything but fair and impartial when making her

decision to upwardly depart from the advisory Guidelines range.

            Mitchell also argues that his sentence is procedurally

unreasonable     because:        (1)     the       court        primarily     focused    on

punishing him for the underlying sex offenses rather than his

failure to register; (2) the court did not provide a sufficient

explanation for the extent of the upward departure; and (3) the

court   ignored     the    § 3553(a)         sentencing          factors,      especially

mitigating considerations.             Because Mitchell “[drew] arguments

from § 3553 for a sentence different than the one ultimately

imposed,”   he    has    preserved     these           issues   for     appeal.      United

States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010).

            We   find     no   merit    to       Mitchell’s       arguments.         First,

contrary    to   Mitchell’s      contention,             a   review      of   the    record

demonstrates      that     the   court           was     primarily       concerned     with

punishing Mitchell for failing to register as a sex offender, as

                                             4
it   consistently        noted   Mitchell’s      repeated     failure    to   do   so.

Next, we conclude that the district court’s explanation for the

extent of the upward departure was sufficient and reiterate that

there is no requirement for the district court to “go through a

ritualistic    exercise      in    which   it     mechanically       discusses     each

criminal history category [or offense level] it rejects en route

to the category [or offense level] that it selects.”                          United

States v. Dalton, 477 F.3d 195, 199 (4th Cir. 2007) (internal

quotation marks omitted).            Finally, we conclude that the court

adequately considered the § 3553(a) factors, as it specifically

remarked     on     Mitchell’s       extensive        arrest        record,   family

background, health, education, substance abuse issues, financial

circumstances, likelihood of recidivism, and lack of respect for

the law.     See 18 U.S.C. § 3553(a)(1), (2).

             Mitchell       also     contends        that     his      sentence     is

substantively unreasonable because the majority of his unscored

convictions       were     misdemeanors        and   he     needs    mental   health

treatment, not an upward departure.                   We find that Mitchell’s

extensive    criminal      history     justified     the     court’s    decision     to

grant   an   upward       departure.       Mitchell’s       unscored    convictions

include serious offenses and ones that demonstrate Mitchell’s

lack of respect for authority.                 Moreover, the probation officer

reported troubling events that did not lead to Mitchell’s arrest

and listed eighteen additional charges for which Mitchell was

                                           5
never convicted.            See USSG § 4A1.3(a)(2), p.s. (listing factors

courts may consider when determining whether to grant upward

departure).

            We also find that Mitchell’s violent behavior toward

women and his failure to register were not ancient history and,

therefore, it was not unreasonable for the district court to

conclude    that      Mitchell      was    likely     to   reoffend.        Finally,    a

review     of    the     record      reveals      that      the    court    thoroughly

considered Mitchell’s need for mental health treatment.                           Indeed,

the    court     ordered,      as    conditions       of    Mitchell’s      supervised

release,       that    he     participate        in   mental      health    and     anger

management       treatment         and     recommended       that     Mitchell       take

advantage        of      available         mental      health       programs        while

incarcerated.            Thus,       far    from      ignoring       the    individual

circumstances of Mitchell’s case, we conclude that the court

carefully crafted an appropriate sentence — upward departure and

all.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with      oral    argument     because     the    facts   and     legal

contentions      are   adequately         presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED



                                             6